     CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 1 of 23



                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                      CIVIL NO. 18-629(DSD/DTS)

Anthony Joseph Tenerelli,

                 Plainitiff,

v.                                                ORDER

United States of America; and
Dr. Lon Krieg,

                 Defendants.


     Vincent J. Moccio, Esq. and Bennerotte & Associates, P.A.,
     3085 Justice Way, Suite 200, Eagan, MN 55121 and Brandon
     Thompson, Esq. and Ciresi Conlin LLP, 225 South 6th Street,
     Suite 4600, Minneapolis, MN 55402, counsel for plaintiff.

     Friedrich A. P. Siekert, United States Attorney’s Office, 300
     South 4th Street, Suite 600, Minneapolis, MN 55415, counsel
     for defendants.


     This matter is before the court upon defendant Dr. Lon Krieg’s

motion for summary judgment.     After a review of the file, record,

and proceedings herein, and for the following reasons, the motion

is granted.



                               BACKGROUND

     Anthony Joseph Tenerelli is a federal inmate who has been

housed at the Federal Medical Center (FMC) Rochester since 2012.

Kolar Decl. Ex. A, at 1.       Krieg is a physician at FMC Rochester

and Tenerelli was his patient from 2012 through the time period

relevant here.   See id. at 2.    After complaining of back pain and
         CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 2 of 23



other     symptoms    for   months,   in   February    2016,   Tenerelli   was

diagnosed with and began treatment for multiple myeloma, a type of

cancer that affects the bone marrow and can cause tumors.                  See

generally id.        Tenerelli asserts that Krieg violated his Eighth

Amendment right because, in the months leading up to the diagnosis,

Krieg was deliberately indifferent to the signs and symptoms that

Tenerelli argues made clear that he was suffering from a serious

medical condition. 1        See generally Compl.      Krieg disputes that he

was deliberately indifferent to Tenerelli’s serious medical need

and contends that he is entitled to summary judgment based on

qualified immunity.         See generally Def.’s Mem. Supp. Summ. J., ECF

No. 54.

I.   Relevant Medical Concepts

     Back pain is a common ailment, the cause of which can be

difficult to diagnose.         Flynn Decl. ¶ 4. 2   Patients suffering from

back pain most often have a benign condition such as degenerative

disc disease.        See Schorer Aff. ¶ 41; Taylor Aff. ¶ 56.       Although




     1  Tenerelli has brought two claims in this suit: one against
the United States of America for liability under the Federal Tort
Claims Act (FTCA), and one against Krieg for liability under the
Eighth Amendment. Only the Eighth Amendment claim against Krieg
is at issue here; the parties do not dispute that Krieg is not
liable under the FTCA.

     2  Paragraphs cited from the declaration of Dr. Flynn are in
reference to the section of the declaration titled “Relevant
Medical Concepts.”


                                       2
         CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 3 of 23



degenerative conditions are not as common in the thoracic spine as

they are in the cervical or lumbar spine, 3 they are not unheard

of, and thoracic spine pain is found more frequently in patients

with a history of lumbar and cervical spine problems.                See Schoon

Decl. ¶ 2; 4 Schorer Aff. ¶ 40; Taylor Aff. ¶ 55.              In addition to

degenerative conditions, there are a number of conditions that

doctors should consider when diagnosing the cause of back pain,

including — but not limited to — vertebral fractures, nerve root

impingement or spinal cord compression caused by things such as a

herniated disc or tumor, and cancer.            See Schorer Aff. ¶¶ 41–43;

Flynn     Decl.   ¶ 3.      Although   cancer   should    be   a   part   of   the

differential diagnosis when trying to find the cause of back pain, 5

“myeloma is rarely the cause” of such pain.              Hellerstein Aff. 3.

     Patients who complain of chest pain most often suffer from

conditions relating to the structures or organs found in the chest.

Flynn Decl. ¶ 2.         Chest pain can be caused by, among other things,

heart disease; pericarditis, an inflammation of the sac around the


     3  A patient’s cervical spine is in the neck, the thoracic
spine extends from the base of the neck to roughly the middle of
the back, and the lumbar spine extends from the middle of the back
to the sacrum. See Schorer Aff. ¶ 39.

     4  Paragraphs cited from the declaration of Dr. Schoon are in
reference to the section of the declaration titled “Relevant
Medical Concepts.”

     5 A differential diagnosis is the process by which a physician
considers various conditions that may be causing a patient’s
symptoms. See, e.g., Krieg Dep. 39:17–19.
                                        3
      CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 4 of 23



heart; pleuritis, an inflammation of the lining between the lungs

and rib cage; esophagitis, an inflammation of the esophagus;

gastroesophageal     reflux   disease   (GERD);    costochondritis,     an

inflammation of the cartilage connecting the ribs to the sternum;

and structural issues with the sternum or ribs, including those

issues that can result from trauma.       Id.; Schoon Decl. ¶ 5.

      Multiple myeloma (MM) is a cancer of the plasma cells that

proliferates in the bone marrow and causes the bone to weaken.

Schorer Aff. ¶ 44.    MM sometimes causes tumors in the spine.         Id.

Patients with MM can present with myriad symptoms, including

anemia, bone pain, fatigue, generalized weakness, weight loss,

neurologic symptoms, hypercalcemia, and elevated creatinine or

serum protein.   Id.; Flynn Decl. ¶ 6.

II.   Tenerelli’s Relevant Medical History

      Tenerelli was diagnosed with antisocial personality disorder

(APD) in 2009.   Kolar Decl. Ex. A, at 5.     Tenerelli’s APD presented

as a feeling that the medical health care system had let him down

and resulted in a tendency to blame others for his health problems.

Id.   At a psychiatric evaluation in 2012, the provider noted that

Tenerelli had delusions regarding physical ailments that would

make “sorting out medical issues more difficult.”            Id. at 5–6.

Beyond mere evaluation, Tenerelli refused psychiatric treatment.

Id.



                                    4
      CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 5 of 23



      Tenerelli’s medical records indicate that he has suffered

from pain in his neck and lower back for years.           See id. at 1.

Tenerelli normally attributed that pain to a 1984 car accident.

See, e.g., id. at 1, 2, 4, 5.           At least as far back as 2012,

Tenerelli complained intermittently of numbness and tingling in

his legs.   Id. at 2–4.    Tenerelli also noted difficulty sleeping

due to his back pain, sometimes only getting two to three hours of

sleep a night.   See, e.g., id. at 4.      At times, he rated his neck

and low back pain as a ten out of ten on the pain scale or stated

that his pain was so bad that he could not walk.         Id. at 6, 8.

      In September 2012, Tenerelli began complaining of a chronic

cough that caused chest pain.       Id. at 6.    Along with his cough,

Tenerelli reported a “chronic vise-grip sensation in the bone and

neck pain,” as well as fever, chills, and night sweats.           Id.    At

a September 2012 chronic care encounter, Krieg noted that Tenerelli

was observed in the waiting room without exhibiting a cough.            Id.

On entering the exam room, Tenerelli began coughing frequently.

Id.   Tenerelli’s complaints regarding his chronic cough continued

off and on from 2012 through early 2015.        Id. at 6–10.

III. Tenerelli’s Medical Treatment May 2015 – January 2016

      On May 11, 2015, Tenerelli visited Krieg for a chronic care

encounter and complained of a persistent cough, which he stated

had been ongoing for three years, and pain in his sternum that he



                                    5
           CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 6 of 23



stated had started three weeks earlier. 6              Moccio Decl. Ex. 2, at

4. 7       Tenerelli also complained of shortness of breath, night

sweats, and headaches, and stated that it felt like something was

stuck in his throat.             Id.   Chest x-rays performed in March and

April of 2015 did not reveal a cause for Tenerelli’s cough, so

Krieg prescribed ranitidine to determine whether nighttime reflux

was the cause.         Id. at 5.       On May 15, Tenerelli presented with

pain in his chest and back that he rated a ten out of ten on the

pain       scale.     Id.   at   7.    The    doctor   prescribed   prednisone,

lorazepam, and oxycodone to help with the pain.              ECF No. 52-4, at

5. 8

       Although Tenerelli reported on May 18 that his cough had

dissipated and his pain had improved, by May 21 the pain in his


       6 Numerous different providers at FMC Rochester saw and
evaluated Tenerelli throughout the period in question.   As his
primary treating physician, Krieg was responsible for reviewing
the notes and assessments of these other providers, and for
coordinating Tenerelli’s overall care.

       7Exhibit 2 of the Moccio declaration contains Tenerelli’s
Bureau of Prisons (BOP) medical records, which include three
different page numbering systems: the page number assigned through
CM/ECF, the Bates number, and the exhibit page number. For ease
of reference and clarity, the court cites to the exhibit page
number.

       8ECF No. 52 is the Kolar declaration, which contains one
exhibit summarizing Tenerelli’s BOP medical records — attachment
1 — and eighty-five separate parts consisting of Tenerelli’s BOP
medical records — attachments 2–86. For example, ECF No. 52-4 is
part 3 of the Kolar declaration.     For ease of reference and
clarity, the court will cite to the document and page numbers
assigned in ECF.
                                          6
     CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 7 of 23



chest and back had returned at an eight out of ten on the pain

scale.    ECF Nos. 52-5, at 1; 52-6, at 1.           The provider on call

ordered another x-ray and renewed the prescriptions for lorazepam

and oxycodone.    ECF No. 52-6, at 3.         Tenerelli’s pain continued

throughout May, so on May 28 a provider ordered an H. pylori test

to determine whether GERD was causing the pain.            ECF No. 52-9.           On

May 29, Tenerelli reported that his pain had improved and that he

felt the prednisone had helped.          ECF No. 52-10, at 1.         He further

reported that the pain in his chest was “pretty much gone,” and

that the only pain remaining was in his back.             Id.

     Tenerelli was seen four times in June of 2015, and continued

to complain of pain in his chest and back that was, at times,

relieved by ibuprofen.       See ECF Nos. 52-11, 52-12, 52-13, 52-14.

At a physical therapy appointment on June 16, Tenerelli noted his

chest pain and attributed it to his chronic cough.                   ECF No. 52-

11, at 1.     The provider included a note that he had observed

Tenerelli over the past week and had not noted any “pain behaviors,

altered   movement,   or    facial     grimacing.”    Id.       at   2.       At   an

evaluation   on   June     18,   the   provider   noted    his       belief    that

Tenerelli’s pain likely was not related to gastrointestinal (GI)

issues but rather costochondritis, which can last six to twelve

months.   ECF No. 52-12, at 2.          The provider also noted that the

symptoms could also be caused by osteomyelitis, an infection of



                                        7
       CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 8 of 23



the bone, which the provider would consider if the pain persisted.

Id.

       Tenerelli’s pain continued into July.            On July 6, Tenerelli

stated that his chest pain was a “7+” out of ten on the pain scale.

ECF No. 52-15, at 1.        The provider noted that a GI telemedicine

consult had been approved pending scheduling.             Id.    The provider

also ordered an erythrocyte sedimentation rate (ESR) test and a

test to detect blood in Tenerelli’s stool.           Id. at 3.    An ESR test

“is    a   broad   but   non-specific       measurement   for   inflammation,

infection, and a variety of conditions that produce abnormal

proteins in the blood such as certain cancers and auto-immune

diseases like rheumatoid arthritis and lupus.”              Hellerstein Aff.

9.    A normal ESR is between zero and fifteen millimeters per hour;

Tenerelli’s came back at a fifty-eight.           See Krieg Dep. 88:19; ECF

No. 52-30, at 3–4.

       On July 9, Tenerelli had a gastroenterology consult at the

Mayo Clinic.       ECF No. 52-16.   The consulting physician’s initial

impression was that Tenerelli’s pain was caused by GERD, and the

provider ordered an endoscopy “to determine whether [Tenerelli

had] esophagitis or a stricture.”           Id. at 1.

       On August 26, an endoscopy revealed a two-centimeter hiatal

hernia and LA Grade A esophagitis.           ECF No. 52-18.     At a sick call

encounter on August 31, Tenerelli stated that his pain was between

an eight and a nine.      ECF No. 52-19.       Although the provider noted

                                        8
     CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 9 of 23



that Tenerelli did not appear to be in pain, he did appear

distressed   and   the   provider   noted    that    pain   was   detected   on

palpation.   Id. at 2.      Krieg evaluated Tenerelli the next day.

ECF No. 52-20.     Tenerelli reported that certain foods seemed to

exacerbate his pain; Krieg adjusted his medication to help with

the diagnosed esophagitis.      ECF No. 52-20, at 3.          At a physical

therapy appointment on September 3, Tenerelli stated that his pain

was typically between a six and an eight during the day, and

between nine and ten at night.      ECF No. 52-21, at 1.          The provider

stated that Tenerelli had complied with his physical therapy

routine, and that she did not think the cause of his pain was

musculoskeletal in nature.      Id.       She advised Tenerelli that his

pain was likely due to his diagnosed esophagitis.             Id. at 2.

     Tenerelli continued to report his pain throughout September.

At an evaluation encounter on September 5, Tenerelli noted his

pain but stated that he did not have any shortness of breath,

nausea, diaphoresis, or pain in his arms.             ECF No. 52-22, at 1.

The provider noted that Tenerelli’s symptoms remained consistent

with his diagnosed esophagitis.       Id.    At a sick call encounter on

September 8, Tenerelli reported that his pain was a nine, however

the provider noted that Tenerelli appeared well, and did not appear

agitated, distressed, or to be in pain.             ECF No. 52-23, at 1, 2.

In mid-September, Tenerelli was twice given a GI cocktail that

included maalox and lidocaine, which helped relieve his pain both

                                      9
     CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 10 of 23



times.      See ECF Nos. 52-24, 52-25, 52-26.                        After evaluating

Tenerelli    on    September     15     at    a   chronic      care     encounter      and

discussing his pain and medications, Krieg noted that his own

“objective observations and findings continue to be significantly

inconsistent with [Tenerelli’s] subjective complaints.”                          ECF No.

52-26, at 3.         On September 17, Krieg referred Tenerelli for

psychological      assessment       because       he        felt     that     Tenerelli’s

“behavioral health issues are obviously impairing his ability to

deal with some of his medical issues.”                 ECF No. 52-27, at 1.

     On September 21, Tenerelli reported to sick call with “severe

back and chest pain” that he rated as a ten on the pain scale.

ECF No. 52-29, at 1.          Tenerelli also reported not being able to

move his left arm well.          Id.    The provider noted on exam that his

left arm was, at times, weaker than his right arm, but that this

finding was inconsistent.           Id. at 3.       When Tenerelli returned to

sick call on September 23 with “debilitating” chest and back pain,

the provider noted that he did not appear to be in pain.                         ECF No.

52-30, at 1, 3.      The provider ordered x-rays of Tenerelli’s back

and neck as well as numerous labs, including an ESR test.                         Id. at

4.   The     x-ray    taken    on      September       25    revealed       degenerative

hypertrophic      changes   in    Tenerelli’s       lower          cervical    spine   and

throughout his thoracic spine.               ECF No. 52-31.

     Tenerelli was seen by a nurse on September 25 and 27, and

reported pain in his chest and back and weakness in his left arm

                                          10
       CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 11 of 23



both times.     ECF Nos. 52-32, 52-34.      At the first encounter, the

nurse noted that although Tenerelli reported not being able to

lift his left arm past his shoulder, she had seen him do just that

minutes earlier.      ECF No. 52-32, at 2.       Tenerelli also reported

that his whole body felt numb, but then stated that was normal for

him.    Id.    Despite his assertion that total-body numbness was

normal for him, at the second encounter Tenerelli reported a “new

development” that his left side was completely numb.           ECF No. 52-

34, at 1.     The provider noted that Tenerelli was able to move his

left side normally and that his gait was steady.          Id. at 2.

       By September 28, Tenerelli’s lab results had come back with

an ESR of eighty-eight.      ECF No. 52-35, at 2.      Tenerelli was seen

that day at sick call and reported that his back and chest pain

was at a level ten and that he was still numb on his left side.

Id. at 1.     The provider noted that Tenerelli did not appear to be

in pain, that he sat with a relaxed posture, that he did not

demonstrate any guarding or rigidity, and that he was able to arise

from his chair without difficulty.        Id. at 2.   The provider advised

Tenerelli that he thought polymyalgia rheumatica (PMR) may be the

cause of his pain, and he ordered a prescription for prednisone to

help with Tenerelli’s back pain and new labs to test for rheumatic

diseases.     Id. at 3.

       Tenerelli returned to sick call on October 5 reporting that

his pain was between an eight and nine and that the numbness on

                                     11
      CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 12 of 23



his left side persisted.        ECF No. 52-36.    The provider observed

that Tenerelli seemed relaxed and did not appear to be in pain

even when demonstrating movement in areas in which he complained

of pain.    Id. at 2.    The provider requested a rheumatology consult

at the Mayo Clinic based on his belief that PMR was causing

Tenerelli’s pain.        Id. at 3.   On October 13, a new ESR test was

ordered because of Tenerelli’s previously elevated results.             ECF

No. 52-37.    At a sick call encounter on October 19, Tenerelli noted

that the prednisone was helping to decrease his pain.         ECF No. 52-

38.   The provider noted that his ESR was down to 24 and that he

had a rheumatology appointment pending in December.          Id.

      On November 9, Tenerelli presented for a follow up on his

chronic pain and reported that his pain was improved and that he

could move with much less pain.      ECF No. 52-41.   The provider noted

that Tenerelli did not appear to be in any acute pain at that time.

Id. at 2.     Tenerelli’s prescription for prednisone was continued

through November.       See id.; ECF No. 52-42.

      Tenerelli was seen at the Mayo Clinic for a rheumatology

consult on December 3.       ECF No. 52-44.   After an exam and a review

of Tenerelli’s history, the provider stated that he was not sure

that Tenerelli’s pain was related to his elevated ESR, nor did he

believe the pain was caused by PMR or another inflammatory spine

disease.     Id. at 2.    The provider believed there was a mechanical

component to Tenerelli’s pain and recommended a radionuclide bone

                                     12
      CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 13 of 23



scan to determine whether there was evidence of an “osteoid,

osteoma, or other lesion of concern.”        Id. at 3.      He noted that a

serum protein electrophoresis (SPE) test could also be considered.

Id.   By December 8, providers at FMC Rochester had requested the

recommended radionuclide bone scan and were awaiting scheduling of

the procedure. 9   ECF No. 52-45, at 1.

      Tenerelli    continued   to   complain    of   pain    and   numbness

throughout December.     At an encounter on December 8, the provider

noted that Tenerelli did not appear to be in pain, but advised him

to “return immediately if [his] condition worsens.”           Id. at 1, 2.

On December 15, Tenerelli reported pain in his chest and back at

a level eight and complained of night sweats that he stated he had

had for years.      ECF No. 52-46, at 1.       The provider noted that

Tenerelli did not appear in pain, but that he detected pain on

palpation of Tenerelli’s chest and back.         Id. at 4.      At a visit

with Krieg on December 22, Tenerelli reported that his pain and

numbness were getting worse.        ECF No. 52-48.       Tenerelli moved

slowly and winced “as though to portray severe pain,” but then

abandoned those behaviors when describing his symptoms.            Id. at 4.


      9 When providers at FMC Rochester request a consultation or
testing that can only be done at the Mayo Clinic, it must first be
approved by the clinical director of the prison. Krieg Dep. 15:8–
15.   Once the request is approved, scheduling the visit often
depends on myriad factors including lockdowns or closures at FMC
Rochester, the number of outside visits already scheduled on a
particular day, and the staffing schedules of correctional
officers needed to accompany inmates. Id. at 19:6–18.
                                    13
        CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 14 of 23



An exam revealed normal strength in Tenerelli’s arms and legs, and

Krieg noted that Tenerelli appeared well and not in pain.                  Id. at

2, 3.     Krieg again stated that Tenerelli’s subjective complaints

were “significantly out of proportion” to objective findings and

observations, and that Tenerelli’s response to “even very light

touch on the upper back and neck [was] grossly excessive and

inconsistent with normal patient behavior.”                  Id. at 4.    At sick

call    encounters    on    December     28    and   30,   providers   noted   that

Tenerelli had weakness and a shuffling gait.                 ECF Nos. 52-50, 52-

51.     Despite reporting numbness, Tenerelli could feel palpations

during the exam on December 30.               ECF No. 52-51, at 3.

       On January 4, 2016, Tenerelli reported to sick call with pain

between an eight and nine, but the provider observed that his pain

appeared “out of proportion to his body habitus and demeanor.”

ECF No. 52-52.           At a visit on January 6, Krieg explained to

Tenerelli     that   he    had   faxed    copies      of   Tenerelli’s    recently

completed SPE and urine analysis tests to a doctor at the Mayo

Clinic for review.          ECF No. 52-53, at 4.            On January 8, Krieg

entered an administrative note stating that Tenerelli’s ESR was

elevated again at sixty-three. ECF No. 52-54. Krieg then followed

up with the doctor at the Mayo Clinic and asked for review of the

previously     provided      results     and    informed    him   of   Tenerelli’s

elevated ESR.      Id.     At this point in time, the bone scan was still

pending.     Id.   The Mayo Clinic doctor responded to Krieg on January

                                         14
     CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 15 of 23



13, and recommended that Tenerelli be referred to a hematologist

to investigate the possibility of myeloma.        ECF No. 52-56.       Krieg

entered a request for a hematology consult and ordered a bone

survey to be performed.         Id.   The results of the bone survey,

performed that same day, showed “no discrete lytic lesions or

pathologic fractures ... to suggest [MM].”        ECF No. 52-57.

     On January 19, Tenerelli reported that the numbness had spread

to his stomach, pelvis, and calves.        ECF No. 52-59, at 1.          His

pain was at a level eight, and he reported needing to strain while

urinating.    Id.   Tenerelli was told of the results from his bone

survey and was advised that his bone scan and hematology consult

were upcoming.      Id. at 2.     Tenerelli’s bone scan took place on

January 21, and he had his consult with a hematologist at the Mayo

clinic on January 22.     ECF Nos. 52-60, 52-62.       The hematologist

spoke with Tenerelli about the possibility of MM, but noted that

it is extremely rare.     ECF No. 52-63.    The hematologist requested

additional expedited labs, which Krieg promptly ordered.          ECF No.

52-62.   Krieg also re-sent lab results that the hematologist

requested.    Id.

     Tenerelli’s     condition    deteriorated   rapidly   beginning     on

January 24.    On that day, Tenerelli complained of numbness from

his stomach down.       ECF No. 52-64.      On January 25, Tenerelli

presented to sick call and complained of continued numbness and

difficulty walking.      ECF No. 52-65.      The provider noted that

                                      15
       CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 16 of 23



Tenerelli appeared distressed and in pain, and observed that he

was now using a walker.     Id.   Tenerelli requested an MRI, but Krieg

declined to order one as it had not been recommended by the

consulting physicians at the Mayo Clinic.          ECF No. 52-66.         Krieg

did    order   a    follow-up   consultation     with    the     Mayo   Clinic

hematologist to discuss a bone marrow biopsy.           Id.    On January 26,

Tenerelli presented to sick call with continued complaints of

numbness from his chest to his feet and reported that he was no

longer able to push or strain while urinating.            ECF No. 52-67, at

1.    An exam revealed slight weakness in Tenerelli’s left arm and

right leg, as well as weakness in his gait.         Id. at 4.       Tenerelli

could not differentiate between sharp and dull touch on his legs

and abdomen, and his ESR was elevated at ninety-six.                Id.     The

provider decided to admit Tenerelli to a medical floor for further

evaluation.    Id.

      Once on the medical floor, the provider performed a full

history and physical workup on Tenerelli.               ECF No. 52-69.       On

completion, the provider noted his concern regarding Tenerelli’s

condition and recommended an MRI and potential neurology consult.

Id. at 11.         Tenerelli was taken to the Mayo Clinic emergency

department on January 28 where an MRI and CT biopsy were performed.

ECF Nos. 52-74, 52-75. These tests revealed a “severe pathological

compression fracture of the T3 vertebra with a large amount of

epidural and paraspinal tumor.”           ECF No. 52-74.       Based on these

                                     16
     CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 17 of 23



results and the negative bone scan performed on January 22, the

provider stated that MM was the likely cause.        Id.    Tenerelli was

transferred    to   the   radiology/oncology   department   at   the   Mayo

Clinic, and providers made an official diagnosis of MM on February

7, 2016.     ECF No. 52-76, at 1; ECF No. 52-78, at 1.           Tenerelli

began treatment for MM shortly thereafter.        See ECF No. 52-81.

     Tenerelli filed his complaint against Krieg and the United

States on March 6, 2018.      The parties proceeded through discovery,

and on November 25, 2019, Krieg moved for summary judgment on

Tenerelli’s Eighth Amendment claim.



                                DISCUSSION

I.   Summary Judgment Standard

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”         Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A fact is material only when its resolution affects the outcome of

the case.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).    A dispute is genuine if the evidence is such that it could

cause a reasonable jury to return a verdict for either party.          See

id. at 252.

     On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.

                                    17
      CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 18 of 23



Id. at 255.    The nonmoving party, however, may not rest upon mere

denials or allegations in the pleadings but must set forth specific

facts sufficient to raise a genuine issue for trial.         Celotex, 477

U.S. at 324.   A party asserting that a genuine dispute exists - or

cannot exist - about a material fact must cite “particular parts

of materials in the record.”       Fed. R. Civ. P. 56(c)(1)(A).         If a

plaintiff cannot support each essential element of a claim, the

court must grant summary judgment because a complete failure of

proof regarding an essential element necessarily renders all other

facts immaterial.    Celotex, 477 U.S. at 322-23.

II.   Legal Liability Standards

      A.   Bivens Liability

      Tenerelli’s claim against Krieg is brought pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971), which created an implied cause of action against

federal employees who violate a person’s constitutional rights.

Federal officials may, however, be protected from Bivens liability

under the doctrine of qualified immunity.           An official will be

immune from Bivens liability unless (1) the facts alleged by the

plaintiff show the official’s conduct violated a constitutional

right of the plaintiff and (2) that right was clearly established

such that a reasonable official would have known that his actions

were unlawful.    Saucier v. Katz, 533 U.S. 194, 201 (2001).             The

“dispositive inquiry in determining whether a right is clearly

                                    18
          CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 19 of 23



established         is    whether    it    would    be     clear     to     a    reasonable

[defendant] that his conduct was unlawful in the situation he

confronted.”          Id. at 202.         The facts must be considered in the

light most favorable to the plaintiff.                   Id.

          B.     Eighth Amendment Deliberate Indifference

          The alleged constitutional violation in this case is that of

Tenerelli’s Eighth Amendment right to receive adequate medical

care while incarcerated.             See Estelle v. Gamble, 239 U.S. 97, 106

(1976).         “It is well established that ‘[d]eliberate indifference

to    a    prisoner's      serious    medical      needs     is     cruel       and   unusual

punishment in violation of the Eighth Amendment.’”                              Langford v.

Norris, 614 F.3d 445, 459 (8th Cir. 2010) (quoting Gordon ex rel.

Gordon v. Frank, 454 F.3d 858, 862 (8th Cir. 2006)).                            The standard

to establish a violation of the Eighth Amendment requires both an

objective and subjective analysis.                   Letterman v. Does, 789 F.3d

856, 861–62 (8th Cir. 2015).               To succeed on his Eighth Amendment

claim, Tenerelli must show that: (1) he suffered an objectively

serious         medical    need,    and    (2)     Krieg    actually        knew      of    but

deliberately disregarded that need.                  Farmer v. Brennan, 511 U.S.

825, 834 (1994).

          Under the objective analysis, “a plaintiff must show there

was   a        substantial   risk    of   serious     harm     to    the    victim         ....”

Letterman, 789 F.3d at 861 (citing Gordon, 789 F.3d at 862).                               Krieg

does not dispute that Tenerelli suffered from a serious medical

                                            19
        CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 20 of 23



need and that MM presents a substantial risk of serious harm to a

patient.

     Next, under the subjective analysis, a plaintiff must show

that the defendant was deliberately indifferent to that risk of

harm.      Letterman, 789 F.3d at 862.           To establish deliberate

indifference, a plaintiff must show that the defendant “recognized

that a substantial risk of harm existed and knew that their conduct

was inappropriate in light of that risk.”            Id.   A plaintiff may

not rely on evidence that shows mere negligence or gross negligence

on the part of the defendant.        Barton v. Taber, 820 F.3d 958, 965

(8th Cir. 2016).        Rather, the subjective component “requires a

mental state akin to criminal recklessness.”           Id.   The requisite

“mental state can be inferred, however, from facts that demonstrate

that a medical need was obvious and that the [defendant’s] response

was obviously inadequate.”        Id. (citation omitted).

     Finally, although the plaintiff has a right to adequate

medical care, he “ha[s] no right to receive a particular or

requested course of treatment.”            Barr v. Pearson, 909 F.3d 919,

921 (8th Cir. 2018) (quotation omitted).              Therefore, a “mere

difference of opinion over matters of expert medical judgment or

a course of medical treatment fails to rise to the level of a

constitutional violation.”        Id. at 921–22 (quotation omitted).




                                      20
       CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 21 of 23



III. Tenerelli’s Claim Fails on Deliberate Indifference

       Tenerelli does not appear to dispute that Krieg did not have

actual knowledge of his serious medical condition, i.e. that he

had MM, leading up to the eventual diagnosis in February 2016.

Instead, Tenerelli argues that Krieg should have known, based on

the signs and symptoms exhibited, that he was suffering from a

serious medical condition.        Tenerelli asserts that Krieg should

have done more — including ordering an MRI, or a CT scan, or a

consult with a neurologist — to determine the cause of his pain,

and that by failing to do so he exhibited deliberate indifference

to Tenerelli’s serious medical needs.

       Although Krieg concedes that “the symptoms Tenerelli was

complaining about in retrospect [were] all 100 percent consistent

with    [a]   spinal    tumor,”    see    Krieg   Dep.   111:10–14,      such

retrospective recognition of the problem does not rise to the level

of criminal recklessness required to establish an Eighth Amendment

violation.     See Gregoire v. Class, 236 F.3d 413, 419 (8th Cir.

2000); Logan v. Clarke, 119 F.3d 647, 650 (8th Cir. 1997).          Indeed,

both Tenerelli’s and Krieg’s experts agree that chest and back

pain can have myriad causes.

       Krieg and the medical team at FMC Rochester made multiple

attempts to diagnose the cause of Tenerelli’s pain.           They ordered

x-rays, testing, and consultations with specialists at the Mayo

Clinic.   When Mayo Clinic specialists recommended further testing,

                                     21
        CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 22 of 23



Krieg complied with those recommendations.                     Multiple diagnoses

were ultimately made that could explain the cause of Tenerelli’s

pain,      including        GERD,     costochondritis,         esophagitis,       and

degenerative back issues.             Treatments for these various ailments

alleviated the pain at times, and providers attempted to adjust

treatment when needed.         Providers also considered other conditions

that could cause Tenerelli’s problems, such as PMR, and sought

consultations to rule that out.

     Tenerelli also cannot show deliberate indifference based on

Krieg’s     failure    to    act     more    quickly    when   Tenerelli    started

exhibiting neurological symptoms such as tingling, numbness, and

weakness in September.              This is because these were not all new

symptoms for Tenerelli. He had complained of tingling and numbness

as far back as 2012, and in September 2015 he stated that the

feeling    of   full-body      numbness      was   normal   for     him.   Further,

multiple     providers      indicated       that   an   objective    evaluation    of

Tenerelli’s symptoms did not always match with his subjective

complaints.      Although Tenerelli reported weakness and numbness,

objective testing of these symptoms did not always support his

subjective complains.              Given these inconsistencies, the court

cannot conclude that Krieg exhibited a level of indifference akin

to criminal recklessness.            As a result, Tenerelli cannot establish

a violation of his Eighth Amendment right to adequate medical care

and Krieg is entitled to immunity on this claim.

                                            22
     CASE 0:18-cv-00629-DSD-DTS Doc. 61 Filed 09/30/20 Page 23 of 23



                              CONCLUSION

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The motion for summary judgment [ECF No. 36] is granted;

     2.   The claim against Krieg is dismissed with prejudice; and

     3.   Krieg is dismissed from this suit.



Dated: September 30, 2020

                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




                                   23
